The opinion of the Court was delivered by
Egan, J.
The motion to dismiss this appeal is based upon the absence from the transcript of certain documents offered in evidence in the court below, which have been since supplied under certiorari. The date of the writ of seizure and sale is an evident clerical error, as appears from the sheriff’s return and -the date of reception and notice of' the writ therein named. This indicates carelessness in the clerk who made out the transcript; but the error is not sufficiently material to affect the merits of the controversy, and is in no way attributable to the appellant.
The motion to dismiss is overruled.